


Account Number(s):    286 394 10500
286 394 10501
286 394 10502
286 M0500


                                        




FIRST AMENDED AND RESTATED SECURITY AGREEMENT
AND ASSIGNMENT OF HEDGING ACCOUNTS




WHEREAS, the undersigned, Cardinal Ethanol, LLC ("Debtor"), whose address is
1554 N. 600 E, Union City, Indiana 47390 carries the accounts listed above with
R.J. O'Brien & Associates, LLC (“Broker”), as broker, whose address is 222 S.
Riverside Plaza, Chicago, Illinois 60606, for trading in hedging and commodities
futures contracts; and Debtor is now indebted to First National Bank of Omaha
(the "Secured Party") under that certain First Amended and Restated Construction
Loan Agreement dated June 10, 2013 between the Secured Party, whose address is
1620 Dodge Street, Stop 1050, Omaha, Nebraska 68197, and Debtor (as it may be
from time to time amended, the “Loan Agreement”). Capitalized terms not
otherwise defined in this Agreement will have the meaning given to such terms in
the Loan Agreement. Pursuant to the Loan Agreement, Debtor is obligated to
execute and deliver to the Secured Party this First Amended and Restated
Security Agreement and Assignment of Hedging Account ("Agreement").


NOW, THEREFORE, it is hereby agreed by and between the parties hereto as
follows:


1.    To secure payment and performance of Debtor's Obligations to the Secured
Party under the Loan Agreement and the other Loan Documents, to secure
overdrafts and other deposit account liabilities owed by Debtor to Secured
Party, to secure credit and purchasing card liabilities owed by Debtor to
Secured Party and for the payment of all monies and credit which Secured Party
may hereafter loan or advance to Debtor, Debtor hereby grants to Secured Party a
continuing security interest in and assigns and transfers to Secured Party the
account(s) listed above and any other accounts, open positions, investment
property or commodity contracts that Debtor now or hereafter maintains with
Broker and all assets, cash, cash equivalents, open position equity, equity,
investment property, security entitlements, commodity entitlements, securities,
commodities, funds, Trading Account Property (as such term is defined in that
certain Account Control Agreement among Debtor, Secured Party and Broker), or
value which may hereafter accumulate or become withdrawable from, distributed on
account of, or payable out of the accounts with Broker identified above or
otherwise maintained by Debtor with Broker, and all proceeds thereof, including
any balance which may remain to the credit of such accounts upon the closing
thereof, and all commodities, commodity contracts, investment property,
commodity and securities entitlements, and other rights associated with such
accounts, and all contracts therein (including, but not limited to, futures
contracts) which Broker transacts for Debtor and all products and proceeds of
all the foregoing (whether cash or non-cash proceeds), including, without
limitation, all assets and personal property or interests of Debtor constituting
proceeds of proceeds of the foregoing collateral (the foregoing collateral,
accounts and property collectively referred to as the “Account”); subject,
however, to the prior payment of all account fees and commissions, which may
have been incurred in connection with Debtor's transactions with Broker.


2.    Debtor shall execute and deliver to the Secured Party the Account Control
Agreement referenced above and such other documents and control agreements, and
hereby irrevocably authorizes the Secured Party to file all financing
statements, amendments to financing statements and other documents or
instruments, as the Secured Party may reasonably request or require, in a form
satisfactory to the Secured Party to perfect, and maintain perfected, the
security interest granted and assignments made by Debtor to the Secured Party in
this Agreement.


3.    Broker is hereby irrevocably authorized and directed by Debtor to pay the
Secured Party, without further authority from or consent of Debtor, upon the
Secured Party's demand and whether or not any Event of Default exists, all cash
and funds that may hereafter be withdrawable or payable out of the Account, and
Debtor agrees that it will not withdraw or attempt to withdraw any cash, funds
or other property from the Account except as permitted by this Agreement or the
Secured Party in writing. The Secured Party is hereby irrevocably authorized and
fully empowered




--------------------------------------------------------------------------------




by Debtor without further authority from or consent of Debtor to request Broker
to remit to the Secured Party any funds that may be due to Debtor, and Broker is
hereby authorized and directed by Debtor to pay to the Secured Party such sums
as the Secured Party shall so request or demand without the consent of or notice
to Debtor. Debtor hereby grants the Secured Party's control over the Account as
defined in Articles 8 and 9 of the Uniform Commercial Code.


4.    If at any time during the continuance of any commodity contract or
contracts, Broker may require additional margin in order to protect such
commodity contract or contracts, the Secured Party may, but shall not be
obligated to, advance to Broker on behalf of Debtor such amounts as may be
required to protect such commodity contracts; provided, however, that any such
advance shall be deemed an advance under the Revolving Credit Loan, in the
Secured Party's discretion, and Debtor shall in all respects remain liable to
the Secured Party for any amounts so advanced.


5.    Debtor hereby irrevocably constitutes and appoints the Secured Party its
true and lawful attorney-in-fact, coupled with an interest, to demand, receive
and enforce payments and to give receipts, releases, satisfactions for, and to
sue for all value and monies payable to Debtor on account of or under the
Account or any commodity entitlements and investment property contained therein
and this may be done in the name of the Secured Party with the same force and
effect as Debtor could do had this Agreement not been made. Any and all monies
or payments which may be received by Debtor, to which the Secured Party is
entitled under and by reason of this Agreement, will be received by Debtor as
trustee for the Secured Party, and will be immediately delivered in kind to the
Secured Party without commingling.


6.    Nothing herein contained shall be construed to prevent Debtor from
remaining the owner, subject to the interest of the Secured Party, in the
Account with Broker. Until the Secured Party elects to the contrary and delivers
notice of such election in writing to Broker, Debtor may make such additional
hedging transactions in the Account with Broker as Broker shall be willing to
accept for execution. In the event the Secured Party does make such election and
does deliver such notice to Broker, Debtor shall not thereafter execute any
transactions in the Account and Broker shall not accept for execution any such
transactions without the prior written concurrence of the Secured Party, except
transactions in liquidation of any then outstanding commodity or commodity
futures positions.


7.    Whenever the Secured Party deems it necessary for its protection, it shall
be entitled, without the consent or concurrence of or prior notice to Debtor, to
direct Broker to liquidate any or all then outstanding open positions in the
Account and to direct Broker to pay to it, the Secured Party, the credit balance
as shall exist in the Account after such liquidation and after the payment to
Broker of all the indebtedness of Debtor to Broker in connection with
transactions in the Account. Debtor hereby authorizes Broker to follow
instructions the Broker receives from the Secured Party with respect to the
Account without the consent of Debtor.


8.    Any sums paid by Broker from the Account to the Secured Party under this
Agreement shall be applied by the Secured Party to the payment of any
indebtedness owing by Debtor to the Secured Party in such order and manner as is
provided for in the Loan Agreement. The balance remaining after the payment of
said indebtedness shall be paid by the Secured Party to such parties required by
the Uniform Commercial Code or other applicable law. The receipt or receipts of
the Secured Party for such funds so paid to it by Broker shall, as to Broker,
operate as the receipt of Debtor as fully and as completely as if funds had been
paid to Debtor in person and receipted for by Debtor.


9.    The Secured Party is hereby irrevocably authorized and empowered by Debtor
to receive from Broker, and Broker is authorized and directed to deliver to the
Secured Party, copies of confirmations on all contracts executed for the Account
of Debtor, copies of the monthly position and ledger accounts of Debtor, and
copies of any and all matters pertaining to the Account of Debtor with Broker.


10.    As between Debtor and the Secured Party, this Agreement shall remain in
full force and effect until canceled in writing by the Secured Party or by the
Debtor, when and if and only if Debtor is no longer indebted to the Secured
Party. Any cancellation of this Agreement shall be without effect as to Broker
until Broker is notified in writing by the Secured Party.






--------------------------------------------------------------------------------




11.    Debtor hereby represents and warrants to the Secured Party that the
Account, other accounts or security interests above assigned or granted have not
heretofore been pledged, alienated or assigned except for the security interests
previously granted by Debtor to Broker and that Debtor is the owner of such
Account.


12.    This Agreement shall be binding upon Debtor, its successors and assigns
and it shall be binding upon and inure to the benefit of any successors or
assigns of the Secured Party and Broker.


13.    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Nebraska, exclusive of its choice of laws principles.


14.    This Agreement may be executed simultaneously in counterparts, each of
which shall be deemed an original but which together shall constitute one and
the same instrument. Electronic delivery of an executed counterpart of a
signature page to this Agreement shall be effective as delivery of an original
executed counterpart of this Agreement.


15.    This Agreement amends, restates and replaces in its entirety the Security
Agreement and Assignment of Hedging Account, dated as of August 11, 2011,
between the Secured Party, Debtor and the Broker, as so amended and as otherwise
in effect immediately prior to the date hereof (the "Existing Security
Agreement"). It is the intention and understanding of the parties that (a) all
security interests and other Liens arising under or evidenced by the Existing
Security Agreement shall remain in full force and effect and shall secure the
Obligations, and (b) the priority of all such security interests and other Liens
shall not be impaired by the execution, delivery or performance of this
Agreement or the other Loan Documents. All Uniform Commercial Code financing
statements, control agreements and other lien perfection and similar documents
relating to the Existing Security Agreement or the security interests or other
Liens arising thereunder or evidenced thereby shall remain in full force and
effect and shall act to perfect the Secured Party's security interest in the
Account and other collateral described therein.


[SIGNATURE PAGE FOLLOWS]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed as of the 10th day of June,
2013.


 
CARDINAL ETHANOL, LLC, and Indiana
 
limited liability company
 
 
 
By: /s/ Jeffrey L. Painter
 
Title: CEO/President
 
 
 
FIRST NATIONAL BANK OF OMAHA
 
 
 
By: /s/ Mark A. Baratta
 
Title: Vice President





CERTIFICATE OF ACKNOWLEDGMENT


STATE OF INDIANA            )
) ss.
COUNTY OF Randolph        )


Before me, a Notary Public in and for said County and State, personally appeared
Jeffrey Painter, known to me to be the President/CEO of Cardinal Ethanol, LLC,
an Indiana limited liability company, and acknowledged the execution of the
foregoing for and on behalf of such limited liability company.


/s/ Heather A. Craig                    
Notary Public-Signature


Heather A. Craig                    
Notary Public-Printed Name


County of Residence: Wayne        
                    
Date: June 10, 2013


My commission expires:
February 1, 2016


 
HEATHER A. CRAIG
NOTARY PUBLIC
SEAL
STATE OF INDIANA
MY COMMISSION EXPIRES FEBRUARY 1, 2016
RESIDENT OF WAYNE COUNTY











